     Case 17-37046         Doc 29      Filed 04/03/19 Entered 04/03/19 15:40:46                 Desc Main
                                         Document     Page 1 of 8

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: CARLSON, RANDY                                          §    Case No. 17-37046
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Ira Bodenstein, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $17,605.43                           Assets Exempt: $6,650.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$15,312.03            Claims Discharged
                                                       Without Payment: $212,470.72

 Total Expenses of Administration:$2,683.97


         3) Total gross receipts of $     17,996.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $17,996.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 17-37046           Doc 29       Filed 04/03/19 Entered 04/03/19 15:40:46                      Desc Main
                                            Document     Page 2 of 8


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                               $0.00             $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                            0.00           2,683.97          2,683.97           2,683.97

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                      0.00               0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                      0.00               0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                    228,465.05          48,146.70          48,146.70         15,312.03

                                          $228,465.05         $50,830.67         $50,830.67        $17,996.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on December 14, 2017.
  The case was pending for 15 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 02/26/2019                 By: /s/Ira Bodenstein
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 17-37046             Doc 29        Filed 04/03/19 Entered 04/03/19 15:40:46                          Desc Main
                                                              Document     Page 3 of 8



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     2017 Tax Refund: Federal                                                             1224-000                                   16,346.00

     2017 Tax Refund State                                                                1224-000                                    1,650.00


    TOTAL GROSS RECEIPTS                                                                                                            $17,996.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                $0.00              $0.00                  $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - Ira Bodenstein                      2100-000            N/A                  2,549.60           2,549.60            2,549.60

 Trustee Expenses - Ira Bodenstein                          2200-000            N/A                    10.00              10.00                  10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00              10.00                  10.00

 Other - Rabobank, N.A.                                     2600-000            N/A                    10.00              10.00                  10.00




UST Form 101-7-TDR (10/1/2010)
             Case 17-37046         Doc 29   Filed 04/03/19 Entered 04/03/19 15:40:46                      Desc Main
                                              Document     Page 4 of 8
 Other - Rabobank, N.A.                     2600-000            N/A                    20.29         20.29             20.29

 Other - Rabobank, N.A.                     2600-000            N/A                    27.54         27.54             27.54

 Other - Rabobank, N.A.                     2600-000            N/A                    26.64         26.64             26.64

 Other - Rabobank, N.A.                     2600-000            N/A                    13.73         13.73             13.73

 Other - Rabobank, N.A.                     2600-000            N/A                    16.17         16.17             16.17

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                     $2,683.97      $2,683.97       $2,683.97
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                             CLAIMS                 CLAIMS             CLAIMS         CLAIMS
                                         TRAN.
                                                     SCHEDULED              ASSERTED           ALLOWED          PAID
                                         CODE
                                                   None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                          $0.00        $0.00              $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form          (from Proofs of     ALLOWED          PAID
                                         CODE              6E)                  Claim)
 NOTFILED   Internal Revenue Service    5200-000                    0.00         N/A               N/A                  0.00

 NOTFILED   Illinois Department of      5200-000                    0.00         N/A               N/A                  0.00
            Revenue
 TOTAL PRIORITY UNSECURED                                       $0.00                  $0.00        $0.00              $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                        UNIFORM       CLAIMS                 CLAIMS
   CLAIM                                             SCHEDULED              ASSERTED            CLAIMS         CLAIMS
    NO.           CLAIMANT               TRAN.         (from Form          (from Proofs of     ALLOWED          PAID
                                         CODE              6F)                  Claim)
      1     American Express National   7100-000            15,766.00             16,250.13      16,250.13        5,168.01
            Bank
      2     SST/Best Egg                7100-000            29,893.00             28,769.23      28,769.23        9,149.44

      3     Portfolio Recovery          7100-000             3,170.00               3,127.34      3,127.34            994.58
            Associates, LLC
 NOTFILED   Security Service FCU        7100-000                    0.00         N/A                N/A                 0.00

 NOTFILED   Space Age Federal Cr U      7100-000                    0.00         N/A                N/A                 0.00

 NOTFILED   Pearne & Gordon LLP         7100-000            12,000.00            N/A                N/A                 0.00

 NOTFILED   SST/Best Egg                7100-000            30,235.00            N/A                N/A                 0.00

 NOTFILED   PayPal Working Capital      7100-000             3,700.00            N/A                N/A                 0.00



UST Form 101-7-TDR (10/1/2010)
             Case 17-37046          Doc 29   Filed 04/03/19 Entered 04/03/19 15:40:46      Desc Main
                                               Document     Page 5 of 8
 NOTFILED   Toyota Motor Credit Co       7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Swift Capital                7100-000       21,000.00   N/A              N/A               0.00

 NOTFILED   Wells Fargo Dealer Services 7100-000             0.00   N/A              N/A               0.00

 NOTFILED   Worldwide Express            7100-000          286.05   N/A              N/A               0.00

 NOTFILED   Ocwen Loan Servicing         7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Syncb/home Design-hi-p       7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Synchrony Bank/Care Credit   7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Lending Club Corp            7100-000       19,122.00   N/A              N/A               0.00

 NOTFILED   Loancare Inc                 7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Capital One                  7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Chase Card                   7100-000       10,166.00   N/A              N/A               0.00

 NOTFILED   Bank Of America              7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Chase Card                   7100-000        9,754.00   N/A              N/A               0.00

 NOTFILED   Chase Mortgage               7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Chase Card Services          7100-000       15,373.00   N/A              N/A               0.00

 NOTFILED   Kabbage, Inc.                7100-000       58,000.00   N/A              N/A               0.00

 NOTFILED   Fitzsimons Feu               7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Gaines & Puljic Ltd.         7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Lending Club Corp            7100-000            0.00   N/A              N/A               0.00

 NOTFILED   Firstbank Of Colorado        7100-000            0.00   N/A              N/A               0.00

 TOTAL GENERAL UNSECURED                              $228,465.05   $48,146.70   $48,146.70      $15,312.03
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 17-37046                         Doc 29      Filed 04/03/19 Entered 04/03/19 15:40:46                                   Desc Main
                                                                          Document     Page 6 of 8
                                                                                                                                                                       Exhibit 8


                                                                                  Form 1                                                                               Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-37046                                                                     Trustee:        (330129)     Ira Bodenstein
Case Name:        CARLSON, RANDY                                                          Filed (f) or Converted (c): 12/14/17 (f)
                                                                                          §341(a) Meeting Date:        01/25/18
Period Ending: 02/26/19                                                                   Claims Bar Date:             06/07/18

                                 1                                        2                          3                      4                 5                   6

                    Asset Description                                  Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                    Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                            Remaining Assets

 1       2007 Mazda Mazda3, 120,000 miles, (nada.com valu                 2,850.00                           0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 2       Used household goods and furnshings, including b                 1,200.00                       1,200.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 3       Two used cell phone; 1 used laptop                                   300.00                      300.00                                   0.00                    FA
           Imported from Amended Doc#: 13

 4       Used Canon camera; used bicycle                                      300.00                      300.00                                   0.00                    FA
           Imported from Amended Doc#: 13

 5       Used clothing                                                        250.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 6       401 (k): account with Vangard                                    8,027.00                       8,027.00                                  0.00                    FA
           Imported from original petition Doc# 1

 7       2 cats                                                                 0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 8       Cash                                                                   6.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

 9       Checking: account with FirstBank ending in 9762                        0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

10       Deposits of money: VISA prepaid card ("Gift Card                      93.24                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

11       Deposits of money: VISA prepaid card ("Global Ca                      54.19                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

12       Peak Healthcare Advisors, LLC d/b/a/ Battle Ball                       0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

13       2008 BMW 328xi, 120,000 miles, (nada.com valuati                 3,550.00                       3,550.00                                  0.00                    FA
           Imported from original petition Doc# 1

14       2017 Tax Refund: Federal (u)                                    16,838.00                    14,338.00                               16,346.00                    FA
           Imported from Amended Doc#: 13

15       Int. in Ins. policies: Vehicle insurance with Pr                       0.00                         0.00                                  0.00                    FA
           Imported from Amended Doc#: 13

16       Refund of portion of attorney's fees by check.                       975.00                       78.43                                   0.00                    FA
           Imported from Amended Doc#: 13


                                                                                                                                        Printed: 02/26/2019 12:05 PM    V.14.50
                     Case 17-37046                    Doc 29        Filed 04/03/19 Entered 04/03/19 15:40:46                                       Desc Main
                                                                      Document     Page 7 of 8
                                                                                                                                                                       Exhibit 8


                                                                              Form 1                                                                                   Page: 2

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 17-37046                                                                 Trustee:       (330129)      Ira Bodenstein
Case Name:        CARLSON, RANDY                                                      Filed (f) or Converted (c): 12/14/17 (f)
                                                                                      §341(a) Meeting Date:        01/25/18
Period Ending: 02/26/19                                                               Claims Bar Date:             06/07/18

                               1                                      2                          3                       4                    5                   6

                     Asset Description                             Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                                Remaining Assets

17        2017 Tax Refund State (u)                                         0.00                       0.00                                    1,650.00                     FA
           Unscheduled entirely

 17      Assets     Totals (Excluding unknown values)                $34,443.43                  $27,793.43                                  $17,996.00                  $0.00



      Major Activities Affecting Case Closing:

      Initial Projected Date Of Final Report (TFR):     December 31, 2018               Current Projected Date Of Final Report (TFR):       November 29, 2018 (Actual)




                                                                                                                                        Printed: 02/26/2019 12:05 PM     V.14.50
                        Case 17-37046                 Doc 29           Filed 04/03/19 Entered 04/03/19 15:40:46                                                 Desc Main
                                                                         Document     Page 8 of 8
                                                                                                                                                                                  Exhibit 9


                                                                                    Form 2                                                                                         Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:        17-37046                                                                          Trustee:            Ira Bodenstein (330129)
Case Name:          CARLSON, RANDY                                                                    Bank Name:          Rabobank, N.A.
                                                                                                      Account:            ******2766 - Checking Account
Taxpayer ID #: **-***0462                                                                             Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 02/26/19                                                                               Separate Bond: N/A

   1            2                         3                                           4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                             Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                 T-Code              $                    $       Account Balance
04/19/18      {17}       Randy Carlson                        Illinois State Refund sent in 3 money orders.      1224-000                 500.00                                   500.00
04/19/18      {17}       Randy Carlson                        Illinois State Refund sent in 3 money orders.      1224-000                 500.00                                  1,000.00
04/19/18      {17}       Randy Carlson                        Illinois State Refund sent in 3 money orders.      1224-000                 650.00                                  1,650.00
04/30/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        10.00            1,640.00
05/31/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        10.00            1,630.00
06/05/18      {14}       Randy Carlson                        Federal tax refund                                 1224-000            16,346.00                                17,976.00
06/29/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        20.29        17,955.71
07/31/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        27.54        17,928.17
08/31/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        26.64        17,901.53
09/28/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        13.73        17,887.80
10/31/18                 Rabobank, N.A.                       Bank and Technology Services Fee                   2600-000                                        16.17        17,871.63
01/07/19      101        Ira Bodenstein                       Dividend paid 100.00% on $10.00, Trustee           2200-000                                        10.00        17,861.63
                                                              Expenses; Reference:
01/07/19      102        Ira Bodenstein                       Dividend paid 100.00% on $2,549.60, Trustee        2100-000                                    2,549.60         15,312.03
                                                              Compensation; Reference:
01/07/19      103        American Express National Bank       Dividend paid 31.80% on $16,250.13; Claim#         7100-000                                    5,168.01         10,144.02
                                                              1; Filed: $16,250.13; Reference: 3493
01/07/19      104        SST/Best Egg                         Dividend paid 31.80% on $28,769.23; Claim#         7100-000                                    9,149.44              994.58
                                                              2; Filed: $28,769.23; Reference: 1310
01/07/19      105        Portfolio Recovery Associates, LLC   Dividend paid 31.80% on $3,127.34; Claim# 3; 7100-000                                             994.58                0.00
                                                              Filed: $3,127.34; Reference: 0556

                                                                                    ACCOUNT TOTALS                                   17,996.00              17,996.00               $0.00
                                                                                           Less: Bank Transfers                             0.00                  0.00
                                                                                    Subtotal                                         17,996.00              17,996.00
                                                                                           Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                    $17,996.00            $17,996.00

                               Net Receipts :        17,996.00
                                                 ————————                                                                               Net               Net                 Account
                                 Net Estate :       $17,996.00                      TOTAL - ALL ACCOUNTS                              Receipts       Disbursements            Balances

                                                                                    Checking # ******2766                            17,996.00              17,996.00                0.00

                                                                                                                                    $17,996.00            $17,996.00                $0.00




{} Asset reference(s)                                                                                                                          Printed: 02/26/2019 12:05 PM        V.14.50
